DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Amendments to the claims were received on January 7, 2022.  These amendments overcome the previous claim objections.

Claim Rejections - 35 USC § 112
Amendments to the claims were received on January 7, 2022.  These amendments overcome the previous claim rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (USPN 7,546,836) in view of Fernald et al. (PG Pub 2008/0072876).

Regarding claim 1, Andersson teaches a speed regulating circuit in communication with an ignition circuit having 
a primary coil (figure 2, element 68) coupled to an ignition member (figure 2, spark plug in upper right of figure) to cause an ignition event within an engine (column 3, lines 59-61.  This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).), 
the speed regulating circuit arranged to selectively prevent energy from the primary coil from being discharged to the ignition member to selectively prevent an ignition event (column 6, line 56-column 7, line 19. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).), 
wherein the speed regulating circuit includes 
a thyristor having an anode coupled to the primary coil and an anode coupled to ground (figure 2, element 84 is connected to 68 and ground; column 5, lines 31-44), and 
an input gate that may be selectively actuated so that energy received at the thyristor from the primary coil is routed to ground (column 5, lines 37-41. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).) thereby inhibiting or preventing transfer of energy from the primary coil to the ignition member (column 5, lines 37-44; column 6, line 56-column 7, line 16.  This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

Andersson does not explicitly teach a bidirectional or bilateral triode thyristor.

Fernald does explicitly teach a bidirectional or bilateral triode thyristor being used in a similar application (paragraph 27 lists a triac as an option for a switching element; figure 5, element 504).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a triode thyristor as taught by Fernald in the ignition circuit of Andersson since doing so would be an example of simple substitution of one known element for another to obtain predictable 

Regarding claim 2, Andersson teaches the circuit of claim 1 wherein a microcontroller is communicated with the input gate to control actuation of the thyristor (figure 2, element 80, element 94 connects to element 84; column 7, lines 5-16; column 4, lines 40-61; column 5, lines 37-41. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

Andersson does not explicitly teach a triode thyristor.

Fernald does explicitly teach a triode thyristor being used in a similar application (paragraph 27 lists a triac as an option for a switching element; figure 5, element 504).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a triode thyristor as taught by Fernald in the ignition circuit of Andersson since doing so would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, Andersson states “Second switching device 84 is preferably a high current solid state switching device, such as a silicon controlled rectifier (SCR) or some other type of thyristor” in column 5, lines 31-33, while Fernald states that a triac, or triode thyristor, is “one of many electrically controlled switches known to the art” in paragraph 27.  Therefore, one of ordinary skill in the art would find it obvious to use a triode thyristor as an option for the switching device of Andersson.

Regarding claim 3, Andersson teaches the circuit of claim 2 wherein the thyristor is actuated when the engine speed is above a threshold speed (figure 7, see the x value where the dashed line 

Andersson does not explicitly teach a triode thyristor.

Fernald does explicitly teach a triode thyristor being used in a similar application (paragraph 27 lists a triac as an option for a switching element; figure 5, element 504).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a triode thyristor as taught by Fernald in the ignition circuit of Andersson since doing so would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, Andersson states “Second switching device 84 is preferably a high current solid state switching device, such as a silicon controlled rectifier (SCR) or some other type of thyristor” in column 5, lines 31-33, while Fernald states that a triac, or triode thyristor, is “one of many electrically controlled switches known to the art” in paragraph 27.  Therefore, one of ordinary skill in the art would find it obvious to use a triode thyristor as an option for the switching device of Andersson.

Regarding claim 5, Andersson teaches the circuit of claim 2 which includes 
a charge coil (figure 2, element 42) adapted to have induced therein an alternating current (figure 4c shows the alternating current in element 42. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).), and 
a power circuit (see figure 2 annotated below), the power circuit includes a capacitor (figure 2, element 98), a diode and a transistor (see figure 2 annotated below), 
wherein an emitter of the transistor is coupled to both the microcontroller and the capacitor (see figure 2 annotated below; figure 2 the transistor is connected to elements 98 and 80), 
a collector of the transistor is coupled between a resistor and the diode (see figure 2 annotated below), and 
a base of the transistor is coupled to the resistor (see figure 2 annotated below), and 

wherein the capacitor is coupled to the microcontroller to power the microcontroller (figure 2, element 98 is coupled to element 80; column 4, lines 50-52).

    PNG
    media_image1.png
    619
    929
    media_image1.png
    Greyscale

Annotated Figure 2.

Regarding claim 11, Andersson teaches the circuit of claim 1 which includes an alternating current signal input (figure 4c shows the alternating current in element 42) and 
wherein the anode coupled to the primary coil is coupled to the alternating current signal input (figure 2, element 84 is coupled to element 42) and not directly to the primary coil (figure 2, element 84 is coupled to element 68 via element 86).

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (USPN 7,546,836) in view of Fernald et al. (PG Pub 2008/0072876) as applied to claim 1 above, and further in view of Harvey (USPN 5,190,019).

Regarding claim 4, Andersson teaches the circuit of claim 1 which also includes 
a charge coil (figure 2, element 42; column 3, lines 19-22) adapted to have induced therein an alternating current (figure 4c shows the alternating current in element 42. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).), and 
a microcontroller coupled to the charge coil (figure 2, element 80, element 90 connects element 80 to element 42; column 4, lines 40-61) and powered by a negative portion of the alternating current (column 4, lines 50-53.  This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).), and 
wherein the microcontroller provides a voltage signal to the input gate of the thyristor (figure 2, element 80, element 94 connects to element 84; column 7, lines 5-16; column 4, lines 40-61; column 5, lines 37-41.  This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

Andersson does not explicitly teach providing a negative voltage signal to the input gate of the triode thyristor.

Fernald does explicitly teach a triode thyristor being used in a similar application (paragraph 27 lists a triac as an option for a switching element; figure 5, element 504).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a triode thyristor as taught by Fernald in the ignition circuit of Andersson since doing so would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, Andersson states “Second switching device 84 is preferably a high current solid state switching device, such as a silicon controlled rectifier (SCR) or some other type of thyristor” in 

Harvey teaches providing a negative voltage signal to the input gate of the thyristor (column 3, lines 48-53. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a negative voltage at the thyristor input gate as taught by Harvey in the ignition circuit of Andersson since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  The teachings of Harvey show that it would be known in the art to provide a negative voltage to the input gate of a triac and since this limitation in the claim is simply a functional limitation, using this knowledge in the ignition circuit of Andersson would be obvious to one of ordinary skill in the art.  

Regarding claim 6, Andersson teaches the circuit of claim 5 wherein the microcontroller provides a voltage signal to the input gate of the thyristor (figure 2, element 80, element 94 connects to element 84; column 7, lines 5-16; column 4, lines 40-61; column 5, lines 37-41.  This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

Andersson does not explicitly teach providing a negative voltage signal to the input gate of the triode thyristor.

Fernald does explicitly teach a triode thyristor being used in a similar application (paragraph 27 lists a triac as an option for a switching element; figure 5, element 504).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a triode thyristor as taught by Fernald in the ignition circuit of Andersson since doing so would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, Andersson states “Second switching device 84 is preferably a high current solid state switching device, such as a silicon controlled rectifier (SCR) or some other type of thyristor” in column 5, lines 31-33, while Fernald states that a triac, or triode thyristor, is “one of many electrically controlled switches known to the art” in paragraph 27.  Therefore, one of ordinary skill in the art would find it obvious to use a triode thyristor as an option for the switching device of Andersson.

Harvey teaches providing a negative voltage signal to the input gate of the thyristor (column 3, lines 48-53. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a negative voltage at the thyristor input gate as taught by Harvey in the ignition circuit of Andersson since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  The teachings of Harvey show that it would be known in the art to provide a negative voltage to the input gate of a triac and since this limitation in the claim is simply a functional limitation, using this knowledge in the ignition circuit of Andersson would be obvious to one of ordinary skill in the art.  

Regarding claim 7, the modified device of Andersson teaches the circuit of claim 6 wherein the thyristor is arranged to pass current through to ground (column 5, lines 35-37.  This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

Andersson does not explicitly teach wherein the triode thyristor is arranged to pass through to ground both positive and negation portions of the alternating current.  

Fernald does explicitly teach a triode thyristor being used in a similar application (paragraph 27 lists a triac as an option for a switching element; figure 5, element 504).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a triode thyristor as taught by Fernald in the ignition circuit of Andersson since doing so would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, Andersson states “Second switching device 84 is preferably a high current solid state switching device, such as a silicon controlled rectifier (SCR) or some other type of thyristor” in column 5, lines 31-33, while Fernald states that a triac, or triode thyristor, is “one of many electrically controlled switches known to the art” in paragraph 27.  Therefore, one of ordinary skill in the art would find it obvious to use a triode thyristor as an option for the switching device of Andersson.

Harvey teaches wherein the triode thyristor is arranged to pass through to ground both positive and negation portions of the alternating current (column 3, lines 48-53. This is a functional limitation. Since the structure can perform this function, the prior art reads on the claim. See MPEP 2114(II).).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a negative voltage at the thyristor input gate as taught by Harvey in the ignition circuit of Andersson since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  The teachings of Harvey show that it would be known in the art to provide both a positive and negative current to the input gate of a triac and to pass the current to ground and since this limitation in the claim is simply a functional limitation, using this knowledge in the ignition circuit of Andersson would be obvious to one of ordinary skill in the art.  

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that examiner cited element 84 of Andersson to teach the claimed “bidirectional or bilateral triode thyristor” of claim 1, the examiner disagrees.  Examiner cited element 84 to teach a generic thyristor and modified Andersson with Fernald to state that it would be obvious to use a “bidirectional or bilateral triode thyristor” in place of element 84 in Andersson.

Regarding applicant’s argument that element 84 is used to cause an ignition event and not to prevent an ignition event, the examiner disagrees.  Second switching device 84 does both of these functions, both causing an ignition event in the “on” position and preventing an ignition even in the “off” position.  Since it is normally maintained in the “off” position (column 5, lines 41-44 and column 6, lines 56-58), maintaining it in this position is does prevent the transfer of energy from the primary coil to the ignition member.  Based on applicant’s argument, it appears applicant intended to claim that the input gate of the thyristor is provided with a signal that only prevents the ignition member from operating and does not allow operation of the ignition member when no signal is provided to the input gate, which is narrower than the broadest reasonable interpretation of the current claim language.  Andersson teaches the functional language in claim 1 using the broadest reasonable interpretation of the claim language.  

In response to applicant's argument that Andersson and Fernald both teach switches that cause an ignition event instead of preventing one, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747